Citation Nr: 0118881	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-16 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1968.

By a decision entered in March 1999, the RO, among other 
things, granted service connection for PTSD, assigned a 10 
percent evaluation therefor effective from October 22, 1997, 
and denied service connection for tinnitus.  The veteran 
initiated this appeal to the Board of Veterans' Appeals 
(Board), and in June 2000, while the appeal was pending, the 
RO increased his rating for PTSD to 30 percent, effective 
from October 22, 1997.  The prior denial of service 
connection for tinnitus was confirmed and continued.  The 
veteran thereafter filed a substantive appeal in July 2000.


FINDINGS OF FACT

1.  The veteran has tinnitus that can be attributed to active 
military service.

2.  The veteran's PTSD is manifested by an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms such 
as nightmares and flashbacks of Vietnam, increased periods of 
anxiety at work, despondence, a labile affect, tearfulness, 
and subjective problems with memory; the disorder is not 
shown to be manifested by abnormal speech, difficulty in 
understanding complex commands, cognitive deficits, impaired 
abstract thinking, disturbances of motivation, obsessional 
rituals, impaired impulse control, spatial disorientation, 
neglect of personal appearance or hygiene, or grossly 
inappropriate behavior.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active wartime service.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303 (2000).

2. The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130 (Diagnostic Code 9411) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, while the appellant's appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment and not yet 
finally adjudicated as of that date.  See VCAA § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See VCAA §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

In the present case, the Board finds that the requirements of 
the VCAA have been satisfied.  The statement of the case 
furnished the veteran in June 2000 notified him of the 
information and evidence necessary to substantiate his 
claims.  He was afforded the opportunity for a hearing in 
January 2000, he has been examined, and it does not appear 
from the record that additional relevant evidence exists and 
can be obtained.  Moreover, by a statement dated in February 
2001, the veteran indicated that he understood his rights 
under the VCAA, that he had been given sufficient opportunity 
to present evidence on his behalf, and that he wished to 
"waive" any further consideration under the new law.  
Consequently, under the circumstances here presented, the 
Board finds that further notification and/or assistance is 
not required.

II.  Service Connection for Tinnitus

A.  Background

The veteran's service medical records are completely negative 
for any complaints of, or treatment for, tinnitus.  

On a VA audiology examination in June 1998, the veteran 
reported noise exposure in service, including exposure to 
artillery fire during a firefight, after which he bled from 
the ears and they began to ring.  On VA audiometric 
examination, he had hearing that was borderline normal in the 
right ear and a mild mid-to-high frequency sensory impairment 
in the left ear.  The examiner noted that, based on the 
veteran's history and findings, "it seems likely that his 
military noise exposure at least initiated the hearing 
impairment of the left ear[,] and the hearing impairment of 
the left ear seems a likely basis for his complaint of 
tinnitus."

Private medical records dated from February 1998 to December 
1999 do not contain any complaints of tinnitus.  Treatment 
for high blood pressure and non-insulin dependent diabetes 
mellitus is shown. 

During a hearing held in January 2000, the veteran testified 
that his tinnitus began in service.  He testified that the 
noise from bombs caused his ears to bleed and ring.  He 
believed that the ringing was only temporary, but indicated 
that it had continued to the present time.  He testified that 
he had not received any treatment in service for the 
condition.

On VA examination in March 2000, the veteran reported that he 
had tinnitus which began in March 1968 following exposure to 
two bombs being dropped in close proximity to him.  Following 
this, his ears bled and began to ring.  He also reported 
other in-service noise exposure, including artillery, machine 
gun, mortar, and rocket fire, as well as helicopter engine 
noise.  He stated that the tinnitus was periodic, and that he 
was aware of it approximately one-half hour per day.  On 
examination, it was noted that he had mild bilateral 
hypacusis and that the tinnitus was most likely a secondary 
symptom to the hearing impairment.  The examiner stated that 
"[t]he history of tinnitus beginning following military 
noise exposure suggests a possible etiology of acoustic 
trauma while in the military; however, medical factors such 
as diabetes and high blood pressure may exacerbate the 
tinnitus."  Further testing to determine whether high blood 
pressure was a "contributing factor" to his complaints of 
tinnitus was recommended.

B.  Analysis

The veteran claims that he has tinnitus due to acoustic 
trauma in service.  Service connection may be established for 
chronic disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Although tinnitus was not 
noted in service, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 C.F.R. § 3.102 (2000).  Here, the 
veteran contends that tinnitus began in combat, as a result 
of acoustic trauma, and the evidence shows that he received 
the Combat Infantryman Badge.  Consequently, the provisions 
of 38 U.S.C.A. § 1154(b) are for application.  That statute 
provides that where there is satisfactory evidence of service 
incurrence, which is consistent with the circumstances of 
combat service, there is a presumption of service connection 
which can only be rebutted by clear and convincing evidence.  
Colette v. Brown, 82 F.3d 389 (1996).

With regard to the matter of service incurrence, the Board 
finds that the evidence presented in this case is 
satisfactory.  The VA rating schedule identifies tinnitus as 
a "purely subjective" symptom.  See 38 C.F.R.  § 4.124a, 
Diagnostic Code 8046 (2000).  Consequently, the veteran is 
competent to provide evidence regarding the condition's 
onset.  The Board is cognizant of that fact that he stated in 
June 1998 that his tinnitus began after a firefight, and then 
later indicated in March 2000 that it began after bombs were 
dropped close by.  However, in view of the time that has 
elapsed since service, and in light of the strong likelihood 
that he did have significant noise exposure in connection 
with combat, to include either or both of the types 
mentioned, the Board finds his statements credible and 
sufficient to establish service incurrence.

With regard to current disability, the Board also finds that 
that has been sufficiently established.  Although the report 
of the most recent VA examination does not contain a specific 
diagnosis of tinnitus, the opinions expressed regarding the 
condition's etiology presuppose its presence.  Moreover, as 
noted above, the condition is purely subjective in nature, 
and the veteran has repeatedly indicated that he suffers from 
the condition currently.

The Board further finds that there is adequate evidence of 
nexus in this case.  The physicians who examined the veteran 
in June 1998 and 2000 concluded, in effect, that it is 
"likely" or "possible" that the veteran's tinnitus can be 
traced to in-service acoustic trauma.  Prior versions of the 
VA Rating Schedule have recognized that tinnitus may result 
from acoustic trauma, see 38 C.F.R. 4.87a, Diagnostic 
Code 6260 (1998) (amended in 1999 to remove requirement of 
causal factors from compensable rating criteria), and the 
veteran has offered competent statements to the effect that 
he has continuously experienced symptoms of tinnitus since 
his period of active duty.

It is noted that the most recent VA examiner indicated that 
high blood pressure and diabetes may contribute to or 
exacerbate the veteran's tinnitus.  However, in view of the 
fact that the examiner indicated only that the co-existing 
diseases may contribute to or exacerbate, rather than cause, 
tinnitus, further examination of the relationship between 
those diseases and tinnitus is not essential.  Given the 
medical evidence positing a likely or possible connection 
between tinnitus and in-service noise exposure, and in view 
of the relaxed evidentiary standard applicable in this case, 
the Board finds that it is at least as likely as not that 
tinnitus was incurred in active service.  Accordingly, the 
evidence is in equipoise and, with the resolution of all 
reasonable doubt in the veteran's favor, service connection 
for tinnitus is warranted.  38 C.F.R. § 3.102 (2000).

III.  Rating for PTSD

A.  Background

The veteran's DD Form 214 shows that he served in Vietnam.  
His awards included the Combat Infantryman Badge.  

The veteran's initial claim for service connection for PTSD 
was filed in October 1997.  Accompanying his claim was a 
statement from his wife, who described her observations of 
the veteran's symptoms over the years.  She reported that 
when they went out, the veteran always sat with his back to a 
wall so as to be able to observe the entire room.  In 
addition, he had problems with memory loss, and had admitted 
thoughts of suicide a few times.  He had difficulty talking 
about what happened in Vietnam.  He had shown her some 
gruesome pictures, and cried for several hours after telling 
her about some things that had happened there.

In June 1998, a VA psychological examination was conducted.  
The veteran reported that he had served in Vietnam for one 
year as a radio operator assigned as an advisor to a 
Vietnamese Army battalion.  The veteran stated that in his 
job as a VA claims adjudicator, when he worked on a PTSD 
claim with circumstances similar to his own, he became so 
depressed that he needed to take time off.  He usually went 
home for the remainder of those days, and had lost between 
seven to 10 days of work in this manner.  He stated that he 
often cried when alone, and felt estranged from others.  He 
had nightmares three to four times per week, from which he 
awakened sweating and shaking.  He had flashbacks triggered 
by the sounds of helicopters, or being outside at night in 
rural areas.  The smell of diesel fuel exhaust triggered 
memories of his experiences.  Loud noises made him jump in an 
exaggerated fashion.  He had intrusive thoughts about the 
friends he lost and his own traumatic experiences.  He 
avoided walking outdoors at night, movies, picnics, and all 
reminders of the war.

On mental status examination, the veteran was neatly dressed 
and well-groomed.  He was alert and fully oriented.  His 
affect was labile and his eyes filled with tears once or 
twice during the interview.  His manner of speech was 
articulate and goal directed.  He reported memory problems 
due to poor concentration.  There was no evidence of any 
thought disorder.  He appeared cognitively intact, and denied 
hallucinations.  He denied suicidal thoughts, but indicated 
that he would be glad when it was all over.  Insight and 
social judgment were good.  The diagnostic impression was 
PTSD, and the GAF (global assessment of functioning) was 55.

During his January 2000 hearing, the veteran presented 
testimony concerning his PTSD symptoms, and the effect those 
of symptoms on his life.  He testified that he had frequent 
nightmares, survivor guilt, and was terrified of the dark.  
In his job as a rating specialist, the veteran sought cases 
involving PTSD claims because he wished to ensure that these 
types of cases received all due consideration.  

Submitted at the hearing was a statement dated in December 
1999 from S. Elton, M.D., which noted that the veteran had 
taken the medication Clonopin occasionally since February 
1999.  Also submitted at that time was a January 2000 letter 
from the veteran's supervisor, describing her observations of 
the veteran's behavior.  She noted that in his job as a 
rating specialist, when working with difficult PTSD claims, 
he appeared to be physically and emotionally drained and 
sometimes had to leave his desk for an unusually long period, 
or take sick leave the next day.  He became tearful on 
occasion.  He was reluctant to admit that he had any problems 
at all, and had told her that he refused to "give in to 
it."  Although she had told him that he did not need to do 
that type of case, he refused to take advantage of the offer.

The veteran's wife wrote a letter in January 2000, noting 
that he often ruminated about Vietnam experiences, or was 
sullen, after he came home from work.  She had tried to get 
him to see a therapist.  He finally agreed to tell his 
primary doctor about it because he was experiencing anxiety 
attacks that were very uncomfortable, and he was placed on 
Clonopin.  He had also become more reclusive over the years, 
and subject to more panic attacks.

Subsequently, records from Dr. Elton, dated from February 
1998 to December 1999, were received, showing the veteran's 
treatment for a number of disorders.  In August 1998, he 
complained of daily headaches, and job stress was noted.  On 
February 1999, it was reported that he had occasional anxiety 
attacks, and took his wife's Clonopin with relief.  The 
doctor noted that it was "OK to take."

On a VA examination in March 2000, the veteran reported that 
he had been married for thirty years, and had worked at a VA 
RO for ten years.  He stated that he was in charge of the 
prisoner of war cases in his unit, and that sometimes he 
found records that reminded him of his time in Vietnam.  He 
indicated that, on those occasions, he had to get out of the 
office.  He stated that his boss understood his condition and 
cooperated with him.  He reported that when having these 
problems, he would become very anxious and even have trouble 
breathing.  He had a limited social life.  He related that he 
had never had any psychiatric care, stating that he did not 
like to talk about his past history.  In addition, he had to 
take numerous medications due to hypertension and diabetes, 
and did not wish to add any more.  However, he continued to 
be bothered with some of the incidents that happened in 
Vietnam, and had frequent nightmares from which he would 
awake feeling very anxious.  Loud noises such as firecrackers 
seemed to bring on flashbacks of Vietnam as well.

On mental status examination, he was cooperative, with good 
eye contact, and coherent and relevant.  His whole approach 
seemed to indicate a feeling of despondence.  Thought content 
seemed to indicate problems that kept relating to Vietnam, 
manifested mainly by nightmares, flashbacks, and increased 
periods of anxiety relating to the type of work that he did.  
He also admitted to some despondent-like feelings, and an 
overwhelming feeling of being alone.  Cognitive function 
seemed well-preserved.  Some of his difficulties appeared to 
be relate more to his emotional makeup.  He had insight into 
his problems, and his judgment was adequate.  The diagnosis 
was PTSD with depressed features.  The GAF score was 51 for 
that day, and 51 for the past 12 months.

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  A zero 
percent rating is warranted if PTSD has been diagnosed, but 
the symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted if the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress, or if the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted if 
the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of a rating in excess of 30 percent 
for the veteran's PTSD.  The record shows that his affect has 
been noted to be labile, but not flattened.  His speech has 
been described as articulate, coherent, relevant, and goal-
directed, rather than circumstantial, circumlocutory, or 
stereotyped.  No difficulty in understanding complex commands 
has been objectively indicated, and although he and his wife 
feel that he has poor memory, it has been noted objectively 
that his cognitive functions appear to be well preserved and 
intact.  His judgment has been described as adequate to good, 
and there is no objective indication of impaired abstract 
thinking or disturbances of motivation.  Neither is there any 
objective indication that his disability is manifested by 
obsessional rituals, impaired impulse control, spatial 
disorientation, neglect of personal appearance or hygiene, or 
grossly inappropriate behavior.  In addition, while he 
indicates that he has trouble with social relationships, he 
has been married for thirty years, socializes on a limited 
basis with friends, and there is no indication that he has 
difficulty with effective work relationships.  Further, his 
GAF score was 55 on the June 1998 examination, and 51 on the 
March 2000 examination.  A score in the range of 51-60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  See DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  While 
the evidence indicates some impairment in occupational 
functioning, according to his supervisor, he is an excellent 
employee except for the occasions on which, through his work, 
he is faced with a type of case that triggers reminders of 
his wartime experiences.  For all these reasons, the Board 
finds that his disability picture more nearly approximates 
the criteria required for a 30 percent rating.  The claim for 
a higher evaluation is therefore denied.

In evaluating the veteran's PTSD, the Board has specifically 
considered whether he is entitled to a "staged rating."  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, it is the Board's conclusion that at no time since 
he filed his original claim of service connection in 1997 has 
his PTSD been more than 30 percent disabling.  Consequently, 
a "staged rating" is not warranted.



ORDER

Service connection for tinnitus is granted.

An evaluation in excess of 30 percent for PTSD is denied.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 

